Citation Nr: 0414041	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  03-04 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Paget's disease of 
the right hip.

2.  Entitlement to service connection for a left hip 
disability.

3.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a right knee injury and, if so, whether 
service connection may be granted for residuals of a right 
knee injury.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1943 to November 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2001 rating decision issued by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA). 

The veteran waived his right to a personal hearing before a 
Veterans Law Judge of the Board.  See veteran's statement 
dated in September 2003.

On May 20, 2004, the Board granted the veteran's motion to 
advance his appeal on the Board's docket.  


FINDINGS OF FACT

1.  The veteran's Paget's disease of the right hip did not 
have its onset during active military service and is not 
related to injury during that service.

2.  The veteran does not have current residual disability 
from left hip injury or disease during active military 
service.  

3.  In a May 1947 rating decision, the RO denied service 
connection for a right knee injury.  The veteran was notified 
of this decision and of appellate rights and procedures in 
June 1947.  He took no further action on the claim until 
January 2001, when he petitioned the RO to reopen the same 
claim. 

4.  Evidence submitted since May 1947, with regard to the 
issue of service connection for a right knee injury, bears 
directly and substantially upon the issue of service 
connection therefor as it is neither cumulative nor redundant 
of evidence previously submitted; and, by itself or in 
connection with evidence previously assembled, is significant 
enough that it must be considered in order to fairly decide 
the merits of the claim. 


5.  The veteran does not have current residual disability 
from an in-service right knee injury.


CONCLUSIONS OF LAW

1.  The veteran's Paget's disease of the right hip was not 
incurred in, or aggravated by, active duty.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  The veteran's left hip disability was not incurred in, or 
aggravated by, active duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).

3.  The May 1947 rating decision, which denied service 
connection for a right knee injury, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302 (2003).

4.  New and material evidence has been received since May 
1947 to reopen the claim of entitlement to service connection 
for a right knee injury.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.156(a) (2001).  

5.  Residuals of a right knee injury was not incurred in, or 
aggravated by, active duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as is the case 
here, as well as any claim not decided as of that date.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

VCAA was recently revised with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103).  A provision of the law authorizes the Secretary of VA 
to decide a claim before the expiration of the one-year 
period provided a claimant to respond to VA's request for 
information or evidence.  This legislation, effective as if 
enacted on November 9, 2000, immediately after the enactment 
of the VCAA, supersedes the decision of the U. S. Court of 
Appeals for the Federal Circuit that invalidated a regulatory 
provision, implementing the VCAA, that required a response to 
VCAA in less than the statutory one-year period.  Paralyzed 
Veterans of America v. Sec'y of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).

Further, specifically with respect to claims to reopen based 
on alleged new and material evidence, VA's responsibility 
extends to requesting evidence from any new source identified 
by a claimant.  See, e.g., VBA Fast Letter 01-13 (February 5, 
2001).  VCAA explicitly states that, regardless of any VCAA 
assistance provided to a claimant, new and material evidence 
still must be submitted to reopen a claim.  38 U.S.C.A. 
§ 5103A(f) (West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) 
(2003).   

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102; 5103 (West 2002).  There is no issue in 
this case as to providing an appropriate application form, or 
as to the completeness of the application.  In a letter dated 
in February 2001, the RO acknowledged receipt of the 
veteran's claim, and advised the veteran of the veteran's and 
VA's respective responsibilities in developing the claim, 
what has been done with the claim to date, and what specific 
evidence is needed to establish entitlement to the claimed 
disability compensation benefits.  Further, through the 
Statement of the Case (SOC) and the Supplemental SOC, the 
veteran was notified of what evidence and information are 
required to establish entitlement to the claimed benefits and 
what evidence and information were of record and considered 
by the RO in evaluating the claim.  Moreover, the Board notes 
that the SOC set forth VA regulations (38 C.F.R. § 3.159) 
pertaining to the duty to assist.  Finally, in July 2003, the 
RO sent the veteran another letter describing what evidence 
and information have been received and what the VA's and 
veteran's respective responsibilities are, and asked the 
veteran to provide information about any existing pertinent 
evidence that he wants the RO to obtain on his behalf.  It 
further advised him that, ultimately, it is his 
responsibility to substantiate his claim.  Thus, the Board 
finds that duty-to-notify obligations under VCAA and 
controlling precedent, including Quartuccio v. Principi, 16 
Vet. App. 183 (2002), have been met.

Second, VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  This duty 
also has been satisfied.  The RO has obtained and associated 
with the claims folder evidence identified as relevant to the 
claim, including private physicians' records and VA treatment 
records.  On a related matter, the Board notes that the 
veteran apparently believes that there are in-service 
treatment records related to the hips and right knee that 
were lost or destroyed in a fire.  See veteran's Form 9; July 
and September 2003 statements.  On the contrary, service 
records and service medical records are in the claims folder 
and that they appear to have been in the VA's possession at 
least as long ago as 1947.  There is nothing to indicate that 
the claims folder had been tampered with or that it is 
incomplete.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence necessary for an 
equitable disposition of the matter on appeal have been made 
by the agency of original jurisdiction.  Every possible 
avenue of assistance has been explored, and the veteran has 
had ample notice of what might be required or helpful to 
establish a claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes that a decision on the 
merits now would not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  



II.  Service Connection for Paget's Disease of the Right Hip 
and Left Hip Disability

To establish service connection for a claimed disability, the 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  As a general matter, service connection for 
a disability is focused upon facts, as shown by evidence: (1) 
a current disability; (2) existence of the disease or injury 
in service; and (3) a nexus between the current disability 
and any injury or disease incurred during service.  See Pond 
v. West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. 
App. 309 (1993); Cuevas v. Principi, 3 Vet. App. 542 (1992).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2003).
  
For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

The veteran reports that he had a hip injury in service, to 
which he now attributes Paget's disease of the right hip and 
his left hip disability.  See, e.g., veteran's July 2003 
statement.  The service medical records, however, contain no 
reference to a hip injury or Paget's disease.  The May 1943 
Report of Physical Examination and Induction notes normal 
findings for the musculoskeletal system.  A Physical 
Examination for Flying Report, dated in August 1944, also 
shows normal findings for bones, joints, and muscles.        

As for post-service evidence, a VA hip X-ray report dated in 
November 2000 noted abnormal changes in the right femur.  
Apparently in light of this finding, the veteran had a whole-
body bone scan performed in January 2001, at a VA facility.  
The report of this study states that the right femur bone 
shows "intense and irregularly increased osteoblastic 
activity in the right femur compatible with Paget's 
disease."      

The record also includes treatment reports of Dr. L. P., a 
private physician.  The reports primarily pertain to 
treatment for cardiovascular concerns apparently unrelated to 
the issues on appeal.  However, in January 2001, Dr. L. P. 
said: "[The veteran] has been complaining of pain in the hip 
and knee.  He had suffered an injury to the right hip and 
knee during World War II.  His bone scan showed increased 
osteoblastic activity in the right femur [apparently 
referring to the VA bone scan report].  It is apparent that 
the pain and abnormality seen on bone scan are attributable 
to this old injury that took place."

The evidence shows that the veteran currently has Paget's 
disease in the right hip.  To grant service connection for 
either a left hip disability or Paget's disease of the right 
hip, the Board must have evidence that either disability is 
etiologically, or causally, related to active service.  
Although the veteran is competent to report that he sustained 
a hip injury during service, the record contains no evidence 
corroborating his statements that he had a hip injury in 
service.  And, while Dr. L. P.'s opinion addresses the issue 
of etiological relationship, it apparently was based upon an 
assumption not supported by independent, corroborating 
evidence that the veteran did, in fact, have a hip injury in 
service, in conjunction with the bone scan report showing 
abnormal changes in the right femur.  

In conclusion, because Dr. L. P.'s opinion apparently was 
based, at least in part but nonetheless significantly, on an 
assumption of fact not supported by the contemporaneous 
service medical records, the Board cannot accept this opinion 
as dispositive on the issue of service connection.  And, 
there is no other medical evidence favoring service 
connection as to the left hip disability or Paget's disease 
of the right hip.  In light of these considerations, the 
Board finds that the preponderance of the evidence is against 
the claim.  As such, the doctrine of reasonable doubt is not 
for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  New and Material Evidence - Right Knee Injury

In his 2001 application, the veteran petitioned the RO to 
reopen a previously denied claim of entitlement to service 
connection for a right knee disability.  In an April 2001 
rating decision, the RO determined that while new and 
material evidence had been submitted on this issue, service 
connection remains denied.

To reopen a previously denied claim, evidence submitted since 
the most recent final denial of the claim on any basis is the 
focus of review.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
May 1947, the RO denied service connection for a right knee 
injury.  A letter dated June 3, 1947 notified the veteran of 
this decision and of appellate rights and procedures.  There 
is no evidence to indicate that he did not receive this 
notification, or that this letter was returned via the U.S. 
Postal Service.  The record indicates that he took no further 
action on this claim after the 1947 rating decision was 
issued until 2001, when he filed to reopen the claim.  Thus, 
the 1947 rating decision is final.  38 U.S.C.A. § 7105(c).  

New and material evidence is evidence not previously 
submitted to agency decisionmakers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the claim.  38 C.F.R. § 3.156(a).  The Board 
notes that there has been an amendment to 38 C.F.R. § 
3.156(a); the new version applies only to claims filed on or 
after August 29, 2001.  Because the veteran's claim was filed 
in February 2001, the pre-amended version applies.  No other 
standard than that articulated in the regulation applies to 
the determination whether evidence is new and material.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When presented with a claim to reopen a previously and 
finally denied claim, VA must perform a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  First, it must 
be determined whether the evidence submitted by the claimant 
is new and material.  Second, if new and material evidence 
has been presented, the claim is to be reopened and evaluated 
on its merits; in such circumstances, VA will consider all 
evidence, both old and new.


The Board has reviewed all evidence and information of record 
after May 1947.  Evidence concerning the right knee 
associated with the claims folder after May 1947 consists of 
(1) a notation in a VA outpatient treatment report dated in 
late 2000 stating that the veteran reported a history of 
right knee pain due to in-service injury; (2) a report from 
Dr. L. P., who stated in January 2001 that the veteran has 
complained of knee pain that reportedly resulted from an in-
service injury, and that he has osteoblastic activity in the 
right femur attributable to service; and (3) Dr. L. P.'s note 
dated in September 2003 that the veteran has a "severe 
problem with his right leg," without specification as to 
whether the problem concerns the right knee.  

Essentially, the records above show that the veteran now has, 
among other things, significant pain in the right knee.  All 
of this evidence is new in the sense that it had not 
previously been associated with the claims folder.  38 C.F.R. 
§ 3.156(a).  

Evidence submitted to support a claim to reopen cannot merely 
be new; it also must be material.  For the "new" evidence 
to also be "material," it, alone or in conjunction with 
"old" evidence, must be significant enough so that not 
considering it could result in an unfair decision on the 
merits of the claim.  The new evidence does help establish 
one of the three basic elements of service connection: (1) 
current disability; (2) existence of a disease or injury in 
service; and (3) a nexus between the current disability and 
any in-service injury or disease.  See, e.g., Pond v. West, 
12 Vet. App. 341 (1999).  Because the new evidence shows that 
the veteran currently has a right knee disability, it is 
neither redundant nor cumulative, and is significant enough 
that it must be considered for a full and fair evaluation of 
the claim.  Accordingly, the Board concludes that new and 
material evidence has been received with respect to the right 
knee disability claim, and that the claim is reopened.  The 
claim is granted to this extent.      

Having reopened the claim, the Board has reviewed the entire 
record to determine whether service connection is now 
warranted.  Here, the veteran's statement that he had a right 
knee injury in service was before the RO when it rendered its 
1947 decision.  The new evidence shows that the veteran 
currently has a right knee problem; however, there is no 
evidence of an in-service right knee injury.  Rather, the 
Board's review of the service medical records indicates that 
the veteran sustained an injury to the left knee due to a 
sprain in or around June 1943.  Although the veteran is 
competent to testify about the injuries he sustained, his 
current recollections are outweighed by the contemporaneous 
service medical records, which document a left knee injury 
rather than a right knee injury.    

As noted above, the Board acknowledges that Dr. L. P. has 
stated that the veteran has a severe right leg problem.  He 
also noted in January 2001 that the veteran had a right hip 
and knee injury in service and has osteoblastic activity in 
the right femur.  The doctor stated: "It is apparent that 
the pain and abnormality seen on bone scan are attributable 
to this old injury that took place."  However, again, the 
doctor's opinion apparently was based upon the veteran's 
uncorroborated report to him that he had a right knee injury 
in service.  Because this opinion apparently was based on an 
assumption of fact not supported by the contemporaneous 
service medical records, the Board cannot accept this opinion 
as dispositive on the issue of service connection.  There is 
no other medical evidence favoring service connection for 
residuals of a right knee injury.  In light of these 
considerations, the Board finds that the preponderance of the 
evidence is against the claim.  As such, the doctrine of 
reasonable doubt is not for application.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).   


ORDER

Service connection for Paget's disease of the right hip is 
denied.

Service connection for a left hip disability is denied.

The claim of entitlement to service connection for a right 
knee disability has been reopened.  Service connection for a 
right knee disability is denied.


	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



